This was an action of debt, brought in the County Court, by the present appellees, upon a promissory note given for the payment of ,£319: 8: 7: with interest from the date. The declaration states the principal sum right, but takes no notice of the interest.
The defendant, without oyer, pleaded payment: afterwards withdrew the plea ■and suffered judgment by non sum informa-tus, which was entered for the principal and interest as expressed in the note. The defendant appealed to the district court, where the judgment was affirmed; and on appeal to this court, both judgments were reversed, and judgment entered according to the demand in the declaration, without interest.